DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 8-10, 12-14, and 16-17 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. 20170306794 in view of Stretton et al. 20070245739 and Lyons 20160312615.

    PNG
    media_image1.png
    501
    859
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    507
    663
    media_image2.png
    Greyscale



Regarding independent claim 1, Schwartz ‘794 discloses a gas turbine engine (20 Fig. 1) comprising: 
a bypass duct (labeled in annotated Fig. 2) for a bypass airflow (air along a bypass flow path B in a bypass duct defined within a nacelle 15 per para. 36; Figs. 1 and 2); and 
a diffuser case (labeled in annotated Fig. 2) including an inlet (labeled in annotated Fig. 2) in communication with the bypass duct for communicating a bypass flow (a selectively opened door or valve 106 (which when open defines the inlet which communicates with the bypass duct as seen in annotated Fig. 2), controlled by a control 108, diverts bypass air B across the heat exchanger 102 for cooling air in the heat exchanger per para. 42, where the diverted bypass air B is interpreted as a bypass flow) to a heat exchanger portion (labeled in annotated Fig. 2) and an outlet passage (labeled in annotated Fig. 2), wherein the diffuser case is disposed about a combustor (115 in Fig. 2; para. 43) and includes a forward flange (labeled in annotated Fig. 1, where one of ordinary skill in the art would interpret the labeled structure as a flange and is a means well known in the art of connecting case segments using annular flanges and a plurality of fasteners) for attachment to a forward case (labeled in annotated Fig. 1) and an aft flange (labeled in annotated Fig. 1, where one of ordinary skill in the art would interpret the labeled structure as a flange which is a means well known in the art of connecting case segments using annular flanges and a plurality of fasteners) for attachment to an aft case (labeled in annotated Fig. 1) and the heat exchanger portion is formed as an integral part of the diffuser case (in annotated Fig. 2 the radially inner wall of the heat exchanger 102 is integral with the diffuser case such that it is interpreted as the heat exchanger portion is formed as an integral part of the diffuser case);
a diffuser (chamber 111 in Fig. 2) disposed at least partially axially forward of the combustor (as seen in Fig. 2, 111 is axially forward of combustor 115);
a heat exchanger inlet (location of tap 114 to flow arrow at heat exchanger 102 in Fig. 2) receiving a bleed airflow communicated from the diffuser (as shown in Fig. 2, 114 connects to the diffuser 111 radially above the combustor 115 and bleed airflow is shown by flow arrow from 114 to heat exchanger 102);
a heat exchanger outlet (118 in Fig. 2) axially forward of the heat exchanger inlet (as seen in Fig. 2, 118 is axially forward of 114).
Schwartz ‘794 does not disclose the outlet passage extending through the bypass duct to exhaust airflow exiting the heat exchanger portion outside of the bypass duct;
a mixing chamber disposed forward of the diffuser and the combustor, the mixing chamber in communication with the heat exchanger outlet for receiving cooled bleed airflow from the heat exchanger outlet; and
 an onboard injector in communication with the mixing chamber for directing the cooled bleed airflow to a turbine section.

Stretton teaches a heat exchanger using fan air as a coolant in a gas turbine engine (para. 2). Stretton teaches the outlet passage (outlet conduit 88 in Fig. 8; para. 50) extending through the bypass duct (88 extends through bypass duct 32 in Fig. 8; para. 27 references element 32 as bypass duct) to exhaust airflow (exhausted fluid flow 83a in Fig. 8; para. 50) exiting the heat exchanger portion outside of the bypass duct (88 leads to outlet end 90 in Fig. 8 which is outside the bypass duct 32).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Schwartz ‘794 to have the outlet passage extending through the bypass duct to exhaust airflow exiting the heat exchanger portion outside of the bypass duct as taught by Stretton to maximize thrust recovery (Stretton para. 50) by isolating the exhaust airflow in the extended outlet duct which avoids problems with respect to vent apertures and drag effects (Stretton para. 51).
Schwartz ‘794 in view of Stretton does not teach a mixing chamber disposed forward of the diffuser and the combustor, the mixing chamber in communication with the heat exchanger outlet for receiving cooled bleed airflow from the heat exchanger outlet; and
 an onboard injector in communication with the mixing chamber for directing cooled bleed airflow to a turbine section.
Lyons teaches a flow system for use in a gas turbine engine (para. 5). Lyons teaches a mixing chamber (82 in Fig. 2A; para. 24) disposed forward of a diffuser (chamber/flow path bounded by first and second diffuser flowpath walls 77A, 77B and chamber extending between outlet of diffuser flowpath walls and combustor 56 in Fig. 2A; para. 23; where at least part of chamber 82 is forward of the diffuser) and a combustor (82 is forward of 56 in Fig. 2A), the mixing chamber in communication with a heat exchanger outlet (air 87 exits from an outlet of heat exchanger 84 in Fig. 2A and flows into 82 as shown by flow arrow; para. 25) for receiving cooled bleed airflow from the heat exchanger outlet; and 
an onboard injector (TOBI 112 in Fig. 2A; para. 32) in communication with the mixing chamber (via opening 88A, strut passage 86, and first lower mixing chamber 92A) for directing cooled bleed airflow to a turbine section (a TOBI is known in the art for directing cooled bleed airflow to a turbine section while a COBI is for directing cooled bleed airflow to a compressor section).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Schwartz ‘794 in view of Stretton to include a mixing chamber receiving cooled bleed airflow from the heat exchanger outlet and an onboard injector in communication with the mixing chamber for directing cooled bleed airflow to a turbine section as taught by Lyons to have the cooled air from the heat exchanger mix with ambient or other air in the mixing chamber to a desired temperature (para. 29 Lyons) since the cooled air directly from the heat exchanger may be too cold for the component to be cooled (para. 29 Lyons).

Regarding claim 3, Schwartz ‘794 in view of Stretton and Lyons teaches all that is claimed in claim 1 discussed above and Schwartz ‘794 further discloses wherein the heat exchanger portion comprises a plurality of passages (as shown in Fig. 4 there are a plurality of passages in the heat exchanger assembly and the plurality include supply tap 114 and return line 118 as shown in Fig. 2 and per para. 43) defined within the diffuser case (at least 114 and 118 of the plurality are defined within the diffuser case in annotated Fig. 2).

Regarding claim 4, Schwartz ‘794 in view of Stretton and Lyons teaches all that is claimed in claim 3 discussed above and Schwartz ‘794 further discloses wherein the plurality of passages includes at least one first passage for the bypass flow (in Fig. 4 the passages between plates 132 and between tubes 130 are for bypass air; para. 51) and at least one second passage (including 126, 128, passages inside tubes 130 in Figs. 3A-3C, 4, 5) for the bleed airflow (bleed airflow is tapped by tap 114 per para. 43) communicated from the diffuser (chamber 111 in Fig. 2) surrounding the combustor (115 in Fig. 2).

Regarding claim 5, Schwartz ‘794 in view of Stretton and Lyons teaches all that is claimed in claim 4 discussed above and Schwartz ‘794 further discloses the heat exchanger inlet for directing the bleed airflow (as indicated by the 114 flow arrow in Fig. 2) into the heat exchanger portion axially aft (114 and its flow arrow are aft of line 118 and its flow arrow in Fig. 2) of a heat exchanger outlet (end of 118 flow arrow at heat exchanger 102) such that the bleed airflow flows in an axially forward direction (heated bleed airflow flows forward from line 114 through passages 126, 128 to line 118 in heat exchanger 102 as discussed in para. 49 and 51 and shown in Figs. 3B and 4) opposite a direction (shown by flow arrows B in Fig. 3B and 4; paras. 49 and 51) of the bypass flow within the bypass duct.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz ‘794 in view of Stretton and Lyons as applied to claim 1 above, and further in view of Ellis et al. 20140318759.

Regarding claim 8, Schwartz ‘794 in view of Stretton and Lyons teaches all that is claimed in claim 1 discussed above and Schwartz discloses duct 110 downstream of the heat exchanger 102 through which bypass air is exhausted and which may be controlled by control 108 (Fig. 2 para. 42) but Schwartz ‘794 does not explicitly disclose and Schwartz ‘794 in view of Stretton and Lyons does not teach an outlet valve for controlling exhaust airflow through the outlet passage.

    PNG
    media_image3.png
    430
    671
    media_image3.png
    Greyscale

 Ellis teaches a gas turbine engine (Fig. 1) using fan air through an air to air heat exchanger 22 to cool compressed air (Fig. 2 para. 6). Ellis teaches an outlet valve (30 Fig. 2 para. 7) for controlling exhaust airflow through an outlet passage (labeled in annotated Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Schwartz ‘794 in view of Stretton and Lyons to include an outlet valve for controlling exhaust airflow through the outlet passage as taught by Ellis to control the rate of cooling by modulating the flow rate of fan air through the bypass air fluid path through the heat exchanger depending on operating mode (Ellis paras. 7, 38-39).

Regarding claim 9, Schwartz ‘794 in view of Stretton and Lyons and further in view of Ellis teaches all that is claimed in claim 8 discussed above and Schwartz ‘794 further discloses including an inlet actuator (interpreted as inlet door 106 which is controlled by controller 108 in Fig. 2 and per para. 42 since one of ordinary skill in the art would interpret a selectively opened door or valve controlled by a controller to have an actuator enabling the desired movement of the door or valve) for controlling the bypass flow in to the inlet (the door selectively controls the bypass air diverted to the heat exchanger inlet per para. 42).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz ‘794 in view of Stretton and Lyons as applied to claim 1 above, and further in view of Schwartz et al. 20140216056.

Regarding claim 10, Schwartz ‘794 in view of Stretton and Lyons teaches all that is claimed in claim 1 discussed above but is silent as discussed so far wherein the heat exchanger portion includes several heat exchanger portions spaced circumferentially about an axis of the engine.
Schwartz ’056 teaches a gas turbine engine with heat exchangers and flowpath ducts (para. 6). Schwartz ’056 teaches wherein the heat exchanger portion includes several heat exchanger portions (para. 41) spaced circumferentially about an axis (14 in Fig. 1) of the engine.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Schwartz ‘794 in view of Stretton and Lyons to include wherein the heat exchanger portion includes several heat exchanger portions spaced circumferentially about an axis of the engine as taught by Schwartz ’056 because various turbine engine systems generate heat energy and can require multiple heat exchangers for cooling purposes (Schwartz ’056 para. 4).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz ‘794 in view of Lyons and Stretton.

    PNG
    media_image4.png
    492
    864
    media_image4.png
    Greyscale

Regarding independent claim 12, Schwartz ‘794 discloses a diffuser case (labeled in annotated Fig. 2) for a gas turbine engine (20 Fig. 1), 
a forward flange portion (labeled in annotated Fig. 1) for attachment to a forward case (labeled in annotated Fig. 1) that is forward of the diffuser case;
an aft flange portion (labeled in annotated Fig. 1) for attachment to an aft case (labeled in annotated Fig. 1) that is aft of the diffuser case;
an outer surface of the diffuser case (labeled in annotated Fig. 2) for defining an inner radial surface (the outer surface defines an inner radial surface of the bypass duct in annotated Fig. 2) of a duct (bypass duct labeled in annotated Fig. 2); 
a heat exchanger portion (labeled in annotated Fig. 2) defining passages (as shown in Fig. 4 there are a plurality of passages in the heat exchanger assembly including for bleed air 126, 128, passages inside tubes 130 in Figs. 3A-3C, 4, 5 and supply tap 114 and return line 118 as shown in Fig. 2 and per para. 43; and passages between plates 132 and between tubes 130 are for bypass air) for a bleed airflow (heated airflow tapped by tap 114 in Fig. 2; para. 43) and a cooling airflow (bypass air per para. 51), wherein the heat exchanger portion is formed as an integral part of the diffuser case (in annotated Fig. 2 the radially inner wall of the heat exchanger 102 is integral with the diffuser case such that it is interpreted as the heat exchanger portion is formed as an integral part of the diffuser case); 
a heat exchanger inlet (location of tap 114 to flow arrow at heat exchanger 102 in Fig. 2) for directing of the bleed airflow (as indicated by the 114 flow arrow) into the heat exchanger portion axially aft (tap 114 and its flow arrow are aft of line 118 and its flow arrow in Fig. 2) of a heat exchanger outlet (end of 118 flow arrow at heat exchanger 102) such that the bleed airflow flows in an axially forward direction (heated bleed airflow flows forward from line 114 through passages 126, 128 to line 118 in heat exchanger 102 as discussed in para. 49 and 51 and shown in Figs. 3B and 4) opposite a direction (shown by flow arrows B in Fig. 3B and 4; paras. 49 and 51) of the cooling airflow;
a diffuser (chamber 111 in Fig. 2) disposed axially forward of a combustor (as seen in Fig. 2, 111 is axially forward of combustor 115) in communication with the heat exchanger inlet for providing the bleed airflow to the heat exchanger portion (as shown in Fig. 2, 114 connects to the diffuser 111 radially above the combustor 115 and air flow is shown by flow arrow from 114 to heat exchanger 102);
an inlet (labeled in annotated Fig. 2) for communicating the cooling airflow (bypass air per para. 51) to the heat exchanger portion; and 
an outlet (labeled in annotated Fig. 2) for directing cooling airflow exhausted from the heat exchanger portion. 
Schwartz ‘794 does not disclose: 
a mixing chamber disposed axially forward of the diffuser in communication with the heat exchanger outlet for receiving cooled cooling air from the heat exchanger;
the outlet for directing cooling airflow exhausted from the heat exchanger to a location radially outward of outside of an outer radial surface of the duct.
Lyons teaches a flow system for use in a gas turbine engine (para. 5). Lyons teaches a mixing chamber (82 in Fig. 2A; para. 24) disposed axially forward of a diffuser (chamber/flow path bounded by first and second diffuser flowpath walls 77A, 77B and chamber extending between outlet of diffuser flowpath walls and combustor 56 in Fig. 2A; para. 23; where at least part of chamber 82 is axially forward of the diffuser) in communication with a heat exchanger outlet for receiving cooled bleed airflow from the heat exchanger (air 87 exits from an outlet of heat exchanger 84 in Fig. 2A and flows into 82 as shown by flow arrow; para. 25).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Schwartz ‘794 to include a mixing chamber disposed axially forward of the diffuser in communication with the heat exchanger outlet for receiving cooled bleed airflow from the heat exchanger portion as taught by Lyons to have the cooled bleed airflow from the heat exchanger mix with ambient or other air in the mixing chamber to a desired temperature (para. 29 Lyons) since the cooled bleed airflow directly from the heat exchanger may be too cold for the component to be cooled (para. 29 Lyons).
Schwartz ‘794 in view of Lyons does not teach the outlet for directing cooling airflow exhausted from the heat exchanger to a location radially outward of outside of an outer radial surface of the duct.
Stretton teaches a heat exchanger using fan air as a coolant in a gas turbine engine (para. 2). Stretton teaches the outlet (outlet conduit 88 in Fig. 8; para. 50) for directing cooling airflow exhausted from the heat exchanger (exhausted fluid flow 83a in Fig. 8; para. 50) to a location radially outward (labeled in annotated Fig. 8) of outside of an outer radial surface (labeled in annotated Fig. 8) of the duct (88 extends through bypass duct 32 in Fig. 8 (para. 27 references element 32 as bypass duct) to outlet end 90 in Fig. 8 which is outside the bypass duct 32).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Schwartz ‘794 in view of Lyons to have the outlet for directing cooling airflow exhausted from the heat exchanger to a location radially outward of outside of an outer radial surface of the duct as taught by Stretton to maximize thrust recovery (Stretton para. 50) by isolating the exhaust airflow in the extended outlet duct which avoids problems with respect to vent apertures and drag effects (Stretton para. 51).

Regarding claim 13, Schwartz ‘794 in view of Lyons and Stretton teaches all that is claimed in claim 12 discussed above and Schwartz ‘794 further discloses the diffuser case (as shown in Fig. 1), the forward flange portion and the aft flange portion extend annularly (as shown in Fig. 1) about an engine longitudinal axis (axis A in Fig. 1).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz ‘794 in view of Lyons and Stretton as applied to claim 13 above, and further in view of Schwartz ‘056.

Regarding claim 14, Schwartz ‘794 in view of Lyons and Stretton teaches all that is claimed in claim 13 discussed above but is silent as discussed so far wherein the heat exchanger portion includes several heat exchanger portions spaced circumferentially about an axis of the engine.
Schwartz ’056 teaches a gas turbine engine with heat exchangers and flowpath ducts (para. 6). Schwartz ’056 teaches wherein the heat exchanger portion includes a plurality of heat exchanger portions (para. 41) spaced circumferentially about an engine longitudinal axis (14 in Fig. 1) of the engine.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Schwartz ‘794 in view of Lyons and Stretton to include wherein the heat exchanger portion includes a plurality of heat exchanger portions spaced circumferentially about the engine longitudinal axis as taught by Schwartz ’056 because various turbine engine systems generate heat energy and can require multiple heat exchangers for cooling purposes (Schwartz ’056 para. 4).

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz ‘794 in view of Lyons and Stretton as applied to claim 12 above, and further in view of Ellis.

Regarding claim 16, Schwartz ‘794 in view of Lyons and Stretton teaches all that is claimed in claim 12 discussed above and Schwartz discloses duct 110 downstream of the heat exchanger 102 through which bypass air is exhausted and which may be controlled by control 108 (Fig. 2 para. 42) but Schwartz ‘794 does not explicitly disclose and Schwartz ‘794 in view of Lyons and Stretton does not teach an outlet valve for controlling exhaust airflow through the outlet.
 Ellis teaches a gas turbine engine (Fig. 1) using fan air through an air to air heat exchanger 22 to cool compressed air (Fig. 2 para. 6). Ellis teaches an outlet valve (30 Fig. 2 para. 7) for controlling exhaust airflow through an outlet (labeled in annotated Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Schwartz ‘794 in view of Stretton and Lyons to include an outlet valve for controlling exhaust airflow through the outlet passage as taught by Ellis to control the rate of cooling by modulating the flow rate of fan air through the bypass air fluid path through the heat exchanger depending on operating mode (Ellis paras. 7, 38-39).
Regarding claim 17, Schwartz ‘794 in view of Lyons and Stretton and further in view of Ellis teaches all that is claimed in claim 16 discussed above and Schwartz ‘794 further discloses including an inlet actuator (interpreted as inlet door 106 which is controlled by controller 108 in Fig. 2 and per para. 42 since one of ordinary skill in the art would interpret a selectively opened door or valve controlled by a controller to have an actuator enabling the desired movement of the door or valve) for controlling the bypass flow in to the inlet (the door selectively controls the bypass air diverted to the heat exchanger inlet per para. 42).


Response to Arguments
Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive. In Remarks on page 5 under 103 Rejections, Applicant argues that Schwartz ‘794 does not teach axially forward flow of the bleed air through the heat exchanger.  However, this is not persuasive since as shown above in the 103 rejections, Schwartz ‘794 discloses in Fig. 2 an inlet to the heat exchanger for bleed air tapped from the diffuser through 114 with a flow arrow from 114 leading into the heat exchanger 102.  Once the bleed airflow is inside the heat exchanger per paras. 49 and 51, the bleed airflow flows into the central manifold 126 then laterally outward through tubes 130, before returning to the outer manifolds 128 to then flow axially forward to return line 118. Return line 118 is clearly shown as axially forward of 114 in Fig. 2 so that the bleed airflow through the heat exchanger has to flow axially forward after entering via 114 and then exiting through 118 axially forward of 114. 

    PNG
    media_image5.png
    618
    713
    media_image5.png
    Greyscale

	Applicant argues on pages 5-7 that Schwartz ‘794 would not be motivated to modify an outlet passage exhausting airflow outside of a bypass duct as taught by Stretton.  This is not persuasive. The location of the outlet 29 of the exhaust air from the heat exchanger of Stretton Fig. 2A is similar to the location of the outlet 112 of Schwartz ‘794. However, Stretton teaches that the outlet configuration in the Fig. 8 embodiment which is used in the 103 rejections above is advantageous in having the outlet passage extending through the bypass duct to exhaust airflow exiting the heat exchanger outside of the bypass duct in order to maximize thrust recovery (para. 50) by isolating the exhaust airflow in the extended outlet duct which avoids problems with respect to vent apertures and drag effects (para. 51). Schwartz ‘794 would be motivated by the teachings of Stretton in the Fig. 8 embodiment to modify the outlet passage accordingly and therefore read on the limitations of claims 1 and 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                           


/A.J.H./                                                           /GERALD L SUNG/                                                                       Primary Examiner, Art Unit 3741                                                                                                                                                                                                                              Examiner, Art Unit 3741